Carroll, J.
One of these actions is to recover upon a promissory note; the other is for goods sold and delivered. The cases were tried before an auditor who found for the plaintiff. In the Superior Court the defendant objected to certain findings of the auditor and to their introduction in evidence. The judge per*443mitted the whole report to be read to the jury. There was no error in this ruling. Ordinarily if either party objects to the report, a motion, should be made to recommit it to the auditor for change or modification; otherwise the entire report is received. Fair v. Manhattan Ins. Co. 112 Mass. 320. Fisher v. Doe, 204 Mass. 34, 39.
One Donkin, who was not a witness at the trial before the jury, had testified before the auditor. The defendant asked to be allowed to put in evidence that his general reputation “for honesty and veracity” was bad. This evidence was not competent; but, even if the question had asked for Donkin’s reputation for truth and veracity, it would have been incompetent. The credibility of a witness may be impeached by showing that his reputation for truth and veracity is bad, but the credibility of one who is not a witness at the trial cannot be so impeached, although he testified at the former hearing before the auditor.
The plaintiff asked a witness, called by the defendant, whether any lumber was sold to the defendant to be used on two of the houses in question; he introduced evidence showing that the defendant purchased the hardware used in the erection of the houses; and the defendant admitted he purchased all the hardware. This evidence was excepted to by the defendant. It was properly admitted. It tended to show that Donkin was not acting as the owner of the property, but as Fuller’s agent; and that Fuller in fact was the owner of the houses.
The letters of November 1, January 8 and January 13 from the plaintiff to the defendant were excepted to. The letter of November 1 was written before the note in suit was given. It refers to the enclosed statement and asks for a check or thirty days’ note. As bearing on the consideration of the note this letter was admissible. No harm was done the defendant by the letters of January 8 and January 13, even if they were inadmissible, which we do not intimate, especially in view of the defendant’s own evidence, that after giving the note the plaintiff demanded of him the amount due on the account annexed, and the defendant’s letter of January 8, wherein he denied responsibility for the materials furnished, except as paid for by the promissory note, and asserted that Donkin was the principal.
The defendant’s sixth request was based on a certain detached *444portion of the evidence which the judge was not required to give. A contract in writing between Helen P. Foster and S. Isabella Fuller, relating to a lot of land in Watertown, was in evidence before the auditor. Helen P. Foster was a sister-in-law of Donkin, and S. Isabella Fuller was the wife of the defendant. The judge fully instructed the jury that the relations between Fuller and Donkin were of no importance except as bearing on the question of agency; that the ownership of the houses was in itself of no importance except as throwing light on the question as to whether Donkin was or was not Fuller’s agent. The eighth request was waived.
The thirteenth and fourteenth requests were refused properly.

Exceptions overruled.